Citation Nr: 1128322	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to specially adapted housing assistance.

2. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from May 1987 to June 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

It is noted that the appellant requested a hearing on appeal.  VA scheduled a hearing and notified the appellant of this date.  Prior to this hearing date, in April 2011, she withdrew the hearing request.  Therefore, no hearing is required.

Also, it is noted that the appellant submitted additional evidence in April 2011.  This evidence was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  Therefore, referral to the AOJ is not required.

Lastly, in June 2008, prior to certification of the appeal to the Board, the appellant withdrew her appeal on the issue of entitlement to an increased rating for herniated disc, L5-S1, disability postoperative.  Therefore, the Board has no jurisdiction on this matter.


FINDING OF FACT

1.  The appellant service-connected disabilities do not result in permanent and total disability compensation due to the loss, or loss of use, of both lower extremities; blindness in both eyes plus the anatomical loss, or loss of use, of one lower extremity; loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which affect functions of balance and/or propulsion so as to prevent locomotion without assistive device; or the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity such as to affect function of balance or propulsion so as to preclude locomotion without assistive devices.

2.  The appellant's service-connected disabilities do not include blindness in both eyes, or the anatomical loss, or loss of use, of both hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assistance in acquiring specially adapted housing are not met. 38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809(d) (2010).

 2. The criteria for establishing entitlement to a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

Here, VA satisfied the duty to notify.  The record shows that the RO sent to the appellant a VCAA letter in September 2008 that met the statutory requirements.  The appellant has not demonstrated any prejudicial or harmful error in the VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis)

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA pertinent records have been associated with the claims file.  Notably, the appellant has not identified any outstanding records that would support her claim.  Also, neither she nor her representative has not averred any harm or prejudice in VA's consideration of the matter on the current record.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant a medical examination in 2006 in conjunction with her claim for increase for back disability.  The Board observes the examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It is noted that the appellant has not reported any change in her condition since this last VA examination.  Therefore, remand for another examination is not warranted as it is not necessary to decide the claim.

VA provided the appellant the opportunity to have a hearing.  Although he initial sought a hearing in this matter, the hearing request was later withdrawn.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  38 C.F.R. § 3.809 and 3.809a

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63 (2010).


In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The appellant bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A lay person is competent to report on factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service connection is in effect for status post herniated disc L5-S1, evaluated as 40 percent disabling and radiculopathy of the right lower extremity associated with herniated disc, evaluated as 10 percent disabling.  The service-connected disorders have a combined evaluation for compensation of 50 percent, which has been in effect since August 23, 2004.  Also, effective from June 20, 2005, the RO awarded a 100 disability evaluation based on individual unemployability pursuant to 38 C.F.R. § 4.16(b).

VA treatment records reflect that the appellant fell going up stairs in May 2005.  Objectively, gait leaned toward right.  Balance was normal.  On June 12, 2005, the appellant reported flare-up of low back pain and history of herniated disc with surgery.  She reported that she had had back pain intermittently that usually improved with a couple days of bedrest, but that this was no longer effective.  She reported that medications (Vicodin, Flexeril, and Motrin) were no longer effective.  Objectively, the appellant ambulated slowly.  Gait was slow.  Balance was normal.  On June 14, 2005, the appellant reported severe low back pain.  Antalgic gait with short step length was noted, with very guarded posture.

VA hospital records dated June 2005 reflect that the appellant was admitted for severe low back pain from June 16 to 23, 2004.  An acute nursing admission record dated June 16, 2005, reflects that the appellant presented in a wheelchair.  Admissions records show that she was ambulatory with assistive device, a wheelchair.  She had independent transfer to the wheelchair.  On June 17, 2005, ambulation was described as independent.  No severe visual impairment of the eyes was noted.  A risk assessment for falls indicated that there was slightly limited mobility and that the appellant walked occasionally.  An ADL flow sheet reflects that the appellant was ambulatory with assistive device, a wheelchair or walker, and that transfer was independent.  On June 20, 2005, the appellant reported recurring low back pain with a burning sensation down her right thigh and tingling into her whole foot and the feeling that it was asleep.  She reported that she ambulated with aid of a wheelchair due to pain.  An assessment reflects a physical therapy consult for push walker/wheelchair.  Another note also dated June 20, 2005, reflects that the appellant was able to walk down stairs without wheelchair.  A June 21, 2005, note reflects that the appellant walks frequently, with no limitation of mobility.  Another note dated the same shows that the appellant was ambulatory with an assistive device, a walker.

A VA treatment record dated June 24, 2005, shows that the appellant used a wheelchair while in the hospital.  Adaptive equipment recommended at this time included utility shower chair with back and lumbar cushion.

VA outpatient clinic neurology note dated July 2005 reflects that the appellant is able to walk with a walker.  The physician stated that the appellant was incapacitated by pain, unable to drive, unable to do any significant bending or lifting, and could only walk short distances.  He stated that she was unemployable, and permanently and totally disabled.

Report of VA examination dated January 2006 reflects that ambulation was with a wheeled walker and that it was limited to indoor.  It was noted that the appellant had progressively worsening back pain since 2001, has limited driving, and that she need requires household help.  The examiner indicated that the appellant's posture was kyphotic, and that her gait was antalgic, adynamic, and very slow for her age.  Neurological exam showed diminished sensation in the L5 distribution on the right leg, but no muscular atrophy.  Deep tendon reflexes were equal and brisk.  There was good, intact volitional control.  Lasegue's was positive on the right side.

In a statement dated May 2006, the appellant reported that she now uses a walker or wheelchair for normal activities of daily living, including grocery shopping.
A May 2006 VA outpatient treatment records show that the appellant walks with a walker.  Notes show that she a Rollator, a wheeled walker.

In August 2008, the appellant reported that "I use a walker and wheelchair."  She reported in June 2009, that she cannot move without the aide of a wheelchair most of the time, and she uses a walker on days she functions a little better.  She reported using a scooter when she must move around a lot.  She reports that her right lower extremity radiculopathy has essentially resulted in loss of use of that foot.

Analysis

The appellant seeks a certificat of eligibility for assistance in acquiring specially adapted housing, or alternatively a certificate of eligibility in acquiring special home adaptation, based on in loss of use of the right lower extremity.

As a threshold matter, the evidence shows no lay or medical evidence that the appellant has (1) the loss, or loss of use, of both lower extremitiesor (2) blindness in both eyes plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, or (5) the loss or loss of use of both upper extremities, or (6) full thickness or subdermal burns.

Here, the issue is whether the appellant has loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

In this case, the Board finds that the preponderance of the evidence is against the claim.  The evidence of record shows that the appellant's service-connected disabilities do not have a combined effect on her lower extremities so as to effectively preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The evidence reflects that the appellant ambulates with the aid of a wheeled walker, wheelchair, or scooter.  The Board accepts that the appellant is competent to report her method of ambulation.  . Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the appellant appears credible.  The statements made in conjunction with the claim are supported by the medical records, which show that she ambulates with the assistance of a wheeled walker or wheelchair.  Her statements, therefore, are highly probative.

However, the medical evidence reflects that the nature of the appellant's service-connected musculoskeletal disabilities to include right lower extremity radiculopathy has not resulted in loss or loss of use of one lower extremity.  The appellant has severe low back pain associated with status post surgery for herniated disc at L5-S1, and right lower extremity radiculopathy.  However, neither the lay nor the medical evidence shows severe impairment of mobility with impaired balance or propulsion so as to preclude her ability to use her lower extremities for self-propulsion without the assistance of an ambulatory device.  The medical evidence shows normal balance and no impaired propulsion.  The appellant has been found to be capable of transferring herself to a wheelchair and to have an adequate gait with a walker.  There is no indication that she has been prescribed a wheelchair or motorized scooter for ambulation due to loss of use of her right lower extremity.

It is noted that the appellant' lower extremity disability is rated at the minimum compensable level based on mild symptoms.  That is, here 10 percent rating reflect mild incomplete paralysis of the sciatic nerve, but not severe incomplete or complete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Also, other evidence of loss of use, such as ankylosis or leg shortening, trophic or circulatory disturbances are not shown.  See 38 C.F.R. §§ 3.350, 4.63 (2010).

Thus, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is not shown.

Regarding a special home adaptation grant, the appellant has not established service connection for blindness, or for anatomical loss or loss of use of both hands.  Thus, entitlement to this benefit (under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a) is not warranted.

The claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.









____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


